[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a cause of action brought by the plaintiff Malik against the defendant Mian for recovery of monies he was entitled to at the termination of a business partnership known as Fast Food Mart located in Milford, Connecticut. The business was purchased in November of 1992 for $125,000 plus inventory of $22,000. The plaintiff contributed $33,000 to purchase the business. The defendant admits the contribution. However, the defendant alleges he repaid back $2,000 of this money that cannot be substantiated, as is denied by the plaintiff. The defendant in his testimony alleges it was not a partnership but a joint venture of limited liability. The court finds without doubt that this was a partnership as evidenced by a court exhibit which states that the business shall be on a 50/50 basis. The testimony is discombobulated because of the contradictions by both sides.
The exhibits presented to the court lead to no solution. This was an equal partnership and losses and gains would be distributed equally. The defendant claims the proceeds from the lottery were stolen by the plaintiff but there is no evidence to substantiate this claim.
The court finds for the plaintiff in the amount of $33,000 plus $240.96 from the credit for personal property tax. The $33,000 has been tendered on many occasions by the defendant and therefore the court does not award interest; however, the court will award interest on $240.96 at the rate of 10%, plus costs.
Philip E. Mancini, Jr. Judge Trial Referee